Citation Nr: 1027999	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  05-38 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Esq.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1957 until October 
1960.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville 
Tennessee, which denied service connection for the above-
referenced claim.  

In April 2007, the Veteran requested a Travel Board hearing to be 
held at the RO.  In July 2007, the Veteran notified the RO that 
he would instead prefer a Central Office hearing.  In December 
2007, the Veteran submitted notice to the RO that he no longer 
wanted a hearing.  Therefore, the request for a Central Office 
hearing at is deemed withdrawn and the Board will continue with 
the appeal.  See 38 C.F.R. § 20.704(d) (2009).

In an August 2008 decision, the Board denied service connection 
for PTSD.  Thereafter, the Veteran appealed the Board's denial of 
his claim to the United States Court of Appeals for Veterans 
Claims (Court).  In September 2009, the Veteran and the Secretary 
of VA (the parties) filed a Joint Motion for Partial Remand 
(Joint Motion).  The Joint Motion moved for the Court to vacate 
and remand the August 2008 Board decision with respect to the 
PTSD claim, as the parties determined that a remand was necessary 
in order for the RO to attempt to verify the Veteran's claimed 
in-service stressors.  In September 2009, the Court granted the 
parties' Joint Motion.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).

Initially, the Board notes that entitlement to service connection 
for PTSD requires (1) medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) of VA regulations, that 
is, a diagnosis which meets the criteria in the 4th edition of 
the Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV); (2) credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence between current symptomatology and the claimed 
in-service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be accepted, 
in the absence of evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.  38 C.F.R. §§ 
3.304(f), 4.125(a) (2009).

Here, the Veteran asserts that he has PTSD as a result of his 
period of active service.  The Veteran has essentially claimed 
that between 1959 and 1960, he served with the 7th Special Forces 
Group on a mission in Laos to assist with the training Laotian 
troops.  He claimed that during this mission, he was in constant 
fear due to the uncertainty and instability of the Laotian 
soldiers.  The Veteran also claimed that he was aboard a C124 
flight in July 1960 that had to make an emergency "Mayday" 
landing in the Philippines due to a fire aboard the aircraft.   

As noted above, the parties to the Joint Motion agreed that the 
Veteran's claim should be remanded so that the RO could attempt 
to verify the Veteran's claimed in-service stressors.  In this 
regard, the parties essentially determined that VA had not 
provided the Veteran with sufficient notice as to the type of 
information required to verify an in-service stressor.  The 
parties highlighted that although the Veteran provided further 
information regarding his stressors in an October 2007 letter, a 
complete attempt to verify the in-service stressors had not been 
undertaken by the RO.    

The Board notes that during the course of the appeal, the 
criteria for service connection for PTSD, and, specifically 
verification of PTSD stressors, have changed.  This amendment 
eliminates the requirement for corroborating that the claimed in-
service stressor occurred if a stressor claimed by a veteran is 
related to the veteran's fear of "hostile military or terrorist 
activity" and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the veteran's symptoms are related to 
the claimed stressor, provided that the claimed stressor is 
consistent with the places, types, and circumstances of the 
veteran's service.  The amendment acknowledges the inherently 
stressful nature of the places, types, and circumstances of 
service in which fear of hostile military or terrorist activities 
is ongoing.  The amended criteria is for application for claims 
that were appealed to the Board before July 12, 2010, but have 
not been decided by the Board as of July 12, 2010, as in this 
case.  See 75 Fed. Reg. 39843 (July 13, 2010).

As the Veteran's claim has yet to be decided by the Board, and in 
light of his claimed stressor involving feelings fear due to the 
uncertainty and instability of the Laotian troops, the new 
criteria regarding the verification of PTSD stressors are 
applicable in this case.

In this regard, the Veteran's outpatient VA treatment records 
reflect that he has been diagnosed with PTSD.  However, his PTSD 
diagnosis has not been specifically linked to his claimed in-
service stressors.  As such, the Board finds that a remanded is 
necessary so that a medical opinion can be obtained regarding 
whether the Veteran's in-service stressors are adequate to 
support a diagnosis of PTSD.

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on a claim. 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is 
inadequate, VA must supplement the record by seeking an advisory 
opinion or ordering a medical examination.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  The Board needs additional information in order to make 
a determination whether the Veteran's in-service stressors are 
adequate to support his current PTSD diagnosis.  As such, on 
remand, the Veteran should be afforded a VA examination to 
determine whether his currently diagnosed PTSD is related to his 
claimed in-service stressors.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall arrange for the Veteran to 
be examined to determine the etiology of any 
currently diagnosed psychiatric disorder, to 
include PTSD.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  All appropriate tests and studies 
should be conducted.  

Specifically, the examiner is asked to 
determine whether the Veteran is diagnosed 
with PTSD in accordance with VA regulations.  
If PTSD is diagnosed, the examiner should 
specify the stressor or stressors used as the 
basis for the diagnosis and whether the 
stressors were sufficient to produce a 
diagnosis of PTSD.  The examiner should opine 
whether it is at least as likely as not (at 
least a 50 percent or more probability) that 
the Veteran's claimed PTSD is related to his 
active service.    

The rationale for all opinions expressed 
should be provided in a legible report.  It 
is requested that the examiner consider and 
reconcile any additional opinions and 
diagnoses of record or any contradictory 
evidence regarding the above.  If the 
examiner is unable to render an opinion 
without resort to mere speculation, it should 
be indicated and explained why an opinion 
cannot be reached.

2.  Thereafter, the RO shall readjudicate the 
Veteran's claim, with application of all 
appropriate laws and regulations, including 
consideration of any additional information 
obtained as a result of this Remand.  If the 
decision with respect to the claim remains 
adverse to the Veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded an appropriate period of time within 
which to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


